Citation Nr: 1708183	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.

3.  Entitlement to accrued benefits.

4.  Entitlement to an increased amount of death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1972 to February 1974.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2011 administrative decision, an April 2012 administrative decision, and a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This case is now under the jurisdiction of the St. Petersburg, Florida VA RO.

The Veteran passed away in November 2010.  The appellant is the Veteran's surviving spouse.

In April 2016, the appellant testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record. 

In correspondence received in September 2011, the appellant stated that a VA medical facility placed the Veteran on insulin, and that a private physician informed her that VA should have, but failed to, place the Veteran also on a supplemental medication to prevent damage to the kidneys.  An October 2011 Deferred Rating Decision reflects that the RO interpreted the appellant's September 2011 statements as a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014).  In April 2012, the RO contacted the Lake City VA Medical Center for records relating to that claim, and the Lake City VA Medical Center subsequently submitted the requested records.  In correspondence received in June 2016, the appellant again asserts, "The VA physician increased [the Veteran's] insulin but failed to prescribe supplement base insulin as we later found out from Mayo Clinic that was needed."  There is no indication in the record that the claim was ever adjudicated.  Therefore, the issue of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for treatment of diabetes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to an increased amount of death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During her April 2016 Board hearing, the appellant withdrew the issue of entitlement to service-connected burial benefits.

2.  The Veteran did not have any pending claim for benefits at the time of his death and there were no benefits to which he was entitled that were due and unpaid at the time of his death.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service-connected burial benefits are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected Burial Benefits

The appellant perfected an appeal to the Board as to the issue of entitlement to service-connected burial benefits.  The Board may dismiss any appeal that does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record at a hearing before the Board.  38 C.F.R. §§ 20.202, 20.204(b) (2016).

While on the record at her April 2016 Board hearing, prior to promulgation of a decision in this case, the appellant expressly requested withdrawal of the issue of entitlement to service-connected burial benefits.  Accordingly, there remain no allegations of error of fact or law for appellate consideration with respect to that issue.  As the Board consequently does not have jurisdiction to review the issue, it is dismissed.

Accrued Benefits

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159.  However, the VCAA does not pertain to matters on appeal in which the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15  Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002).  Here, the facts are not in dispute and the appellant's claim for entitlement to accrued benefits fails as a matter of law.  Therefore, further notification or assistance in this case would be of no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  As such, the Board may proceed with a decision.

An accrued benefit is a periodic monetary benefit authorized under laws administered by VA to which a veteran was entitled at the time of his or her death under existing ratings or decisions, or those based on evidence in the record at the date of death, and due to the veteran but unpaid prior to the last date of entitlement.  Accrued benefits will, upon the death of the veteran, be paid to the veteran's spouse, children, or dependent parent.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

A review of the record does not indicate, nor was it alleged by the appellant, that the Veteran had a pending claim for benefits at the time of his death or that there were any benefits to which he was entitled but were due and unpaid at the time of his death.  38 C.F.R. § 3.1000.  The August 2011 administrative decision letter explained to the appellant that she was entitled to the Veteran's payment for the month of his death.  It further explained that to accept the payment, she need only keep the check or direct deposit issued for the month of the Veteran's death.  The appellant does not contend, and the record does not show, that she did not receive the Veteran's payment for the month of his death.

Consequently, the appeal must be denied as there is no legal basis for the payment of accrued benefits.  The law is dispositive of the issue and the appeal must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding reasonable doubt are not for application.


ORDER

The appeal for entitlement to service-connected burial benefits is dismissed.

Entitlement to accrued benefits is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for the Cause of the Veteran's Death

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In this case, the Veteran's death certificate reflects that the immediate causes of death were cardiac arrest, "hypoglycemia (suspected)", and "sepsis (suspected)".  The significant conditions contributing to the Veteran's death were diabetes mellitus, HIV, cirrhosis, hepatitis C, and thrombocytopenia.  At the time of his death, the Veteran was service connected only for tinea versicolor.

The appellant contends that the Veteran's diabetes and heart disease were due to his exposure to herbicide agents and other substances during his active service while stationed in Germany and at Fort Dix in New Jersey.  Specifically, she contends that the Veteran was exposed to Agent Orange and contaminants at Fort Dix and to Agent Orange while stationed in Germany.  See, e.g., correspondence received in June 2016.  In support of her assertions, she has noted that Fort Dix is listed as a "Superfund" site by the Environmental Protection Agency (EPA).  See id.  In addition, she has stated that the Veteran told her that, while in Germany, he was tasked to guarding containers of Agent Orange.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in March 2013.

Type II diabetes mellitus and coronary artery disease may be subject to presumptive service connection if the Veteran is shown to have been exposed to herbicide agents at Fort Dix or in Germany, as the appellant contends.  See 38 C.F.R. § 3.309(e).  The Veteran's service records confirm that he was stationed in Germany.  His DD Form 214 reflects that he was discharged from active service at Fort Dix.  In addition, the Board notes that Fort Dix is, in fact, included in the EPA National Priorities List (NPL).  The NPL is part of EPA's Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA), commonly known as "Superfund."  The website detailing the Fort Dix Superfund site reveals that Fort Dix operated as a sanitary landfill from 1950 until 1984, and that contaminants, to include paint thinners and pesticides, have been found in the soil and ground water there.  The website for the Fort Dix Superfund site can be found at: https://cumulis.epa.gov/supercpad/cursites/csitinfo.cfm?id=0201164 (last visited March 14, 2017).

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in an area other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's updated Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, paragraph 7 directs that in such cases the appellant must first be asked for the approximate dates, location, and nature of the alleged exposure.  Next, if the appellant provides the requested information, a detailed statement of the claimed herbicide exposure must be sent to the Compensation and Pension Service via e-mail and a review must be requested of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified and the appellant has provided sufficient evidence, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  These actions have not yet been completed in this case.  Therefore, the Board finds that the matter must be remanded for compliance with the procedures set forth in the VA Adjudication Manual as outlined above.

Death Pension Benefits

The appellant seeks entitlement to an increased amount death pension benefits.  To determine the amount of an eligible surviving spouse's monthly death pension benefit, VA must subtract the appellant's annual countable income for pension purposes from the maximum annual pension rate, which is published in Appendix B of VA Adjudication Procedures Manual M21-1.  38 C.F.R. § 3.21.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income) shall be included during the 12-month annualization period in which received, except for the exclusions set forth in 38 C.F.R. § 3.272, such as unreimbursed medical expenses.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The most recent records of the appellant's income and expenses provide information only through early 2012.  The appellant has indicated that her income and expenses have since changed.  For example, in her substantive appeal, she indicated that she no longer receives income from the Social Security Administration for her daughter, and that she and her daughter have had additional medical expenses.  The Board finds that the appellant must be asked to provide updated information regarding her income and medical expenses so that her death pension benefits may accurately be calculated.

Accordingly, the case is REMANDED for the following action:

1.  Take the actions necessary to comply with the evidentiary development procedures set forth in M21-1, Part IV, Subpart ii, Chapter 1, Section H, paragraph 7, to develop the claim for entitlement to service connection for the cause of the Veteran's death based on the appellant's contention that the Veteran was exposed to herbicide agents outside the Republic of Vietnam and the Korean DMZ.  Namely, obtain from the appellant a description of the approximate dates, location, and nature of the alleged exposure.  Then, based on the appellant's response, provide a detailed statement of the claimed exposure to the Compensation and Pension Service and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged at Fort Dix in New Jersey and/or in Germany.  If the exposure is not verified, a request must then be sent to the JSRRC for verification of the Veteran's possible herbicide exposure at Fort Dix in New Jersey and/or in Germany during his active service.

If the appellant does not provide sufficient information to verify herbicide exposure, then the RO JSRRC coordinator should make a formal finding that sufficient information required to verify herbicide exposure does not exist.

2.  Send the appellant a VA notification letter asking for updated information as to her income and expenses for years 2012 through the present.  The letter should be enclosed with VA Form(s) 21-0510, Eligibility Verification Report Instructions; VA Form(s) 21-8416, Medical Expense Report; VA Form(s) 21P-0519S-1, Improved Pension Eligibility Verification Report (Surviving Spouse with Children); and any other form required for a full and accurate reporting of the appellant's income and expenses.

3.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the appellant and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


